Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Swope on 8/5/2022.

The application has been amended as follows: 

18. (Currently Amended) The substrate holder according to claim 1, further comprising: a plurality of power feed modules provided along an outer circumference of the substrate, wherein 
each power feed module includes one or more of the at least one substrate contact[[s]] and one seal member.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Berke et al., U.S. Patent App. Pub. No. 2017/0009369 A1 [hereinafter Berke]. Berke teaches a bus ring 502, a lipseal 512, electrical contact elements 508, cup bottom 501, and cone 103. Berke [0033], [0057]-[0058], figs. 1A-1B, 5A-5B.
However, Berke and the prior art of record do not teach “at least one bus bar electrically connected with the at least one substrate contact and provided with at least one first through hole to receive the first seal portion, wherein the leading end portion of the at least one substrate contact is arranged to pass through the at least one first through hole from a side opposite to the second holding member toward the second holding member and is fixed to the at least one bus bar in a state that the periphery of the leading end portion of the at least one substrate contact is covered by the first seal portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794